Case 4:19-cr-20484-SDD-PTM ECF No. 83, PagelD.273 Filed 08/12/20 Page 1 of 11

il

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff, Case No. 19-cr-20484
V. HON. STEPHANIE DAWKINS DAVIS

United States District Judge
D-1 PAUL M. DRINK WINE,

a.k.a. Pauli D,
D-2 JUSTIN D. COOPER, Violations:
a.k.a. Boo, Just, and 21 U.S.C. §§ 841(a)(1) and 846
D-3 JOHN C. WILLIAMS, 18 U.S.C. §§ 1951 and 2
a.k.a. Jizzle Will, 18 U.S.C. §§ 924(c)(1)(A) and 2
Defendants.

 

SECOND SUPERSEDING INDICTMENT

 

FILED
THE GRAND JURY CHARGES: CLERK'S OFFICE
AUG 12 2020
General Allegations U.S DISTRICT COURT
; EASTERN MICHIGAN
At all times material to this indictment:
1. P.D. and B.L. were residents of Sanilac County, Michigan, and were

growers and sellers of marijuana, a Schedule I controlled substance, the sale and

robbery of which affects commerce.

2. PAUL M. DRINKWINE, JUSTIN D. COOPER, and JOHN C.

1
Case 4:19-cr-20484-SDD-PTM ECF No. 83, PagelD.274 Filed 08/12/20 Page 2 of 11

WILLIAMS were residents of Genesee County, Michigan.

COUNT ONE
CONSPIRACY TO POSSESS WITH INTENT TO DISTRIBUTE MARIJUANA
21 U.S.C. §§ 841(a)(1) AND 846
D-1 PAUL M. DRINK WINE
D-2 JUSTIN D. COOPER
D-3 JOHN C. WILLIAMS
3. Paragraphs 1 and 2 of this Indictment are hereby re-alleged and
incorporated by reference.
4. From sometime in 2017, and continuing to on or about November 19,
2017, in the Eastern District of Michigan, PAUL M. DRINK WINE, JUSTIN D.
COOPER, and JOHN C. WILLIAMS, knowingly and intentionally combined,
conspired, confederated and agreed together and with each other, and with others
known and unknown to the Grand Jury, to possess with the intent to distribute 100
kilograms or more of a mixture or substance containing a detectable amount of
marijuana, a Schedule I controlled substance, which is attributable to each defendant
as a result of his own individual conduct, and the conduct of other conspirators
reasonably foreseeable to each of them.
Object of the Conspiracy

5. The object of the conspiracy was to obtain marijuana from P.D. and

B.L. and then distribute the marijuana to others.

2
Case 4:19-cr-20484-SDD-PTM ECF No. 83, PagelD.275 Filed 08/12/20 Page 3 of 11

Manner and Means of the Conspiracy

6. It was part of the conspiracy that members of the conspiracy would act
in concert in carrying out their criminal acts.

7. It was further part of the conspiracy that members of the conspiracy
would carry firearms, wear gloves, and cover their faces with stocking caps and t-
shirt sleeves.

Overt Acts in Furtherance of the Conspiracy

8. In furtherance of the conspiracy, and to effect the objects thereof,
PAUL M. DRINK WINE, JUSTIN D. COOPER, JOHN C. WILLIAMS and other
members of the conspiracy committed the following overt acts, among others, in the
Eastern District of Michigan:

a. On various dates prior to November 19, 2017, including

November 10, 2017, PAUL M. DRINK WINE, JOHN C. WILLIAMS and

other members of the conspiracy attempted to steal marijuana from, and

conduct reconnaissance on, P.D. and B.L.’s residence.
b. On various dates prior to November 19, 2017, including

November 12, 2017, PAUL M. DRINK WINE, JUSTIN D. COOPER -.and

other members of the conspiracy travelled to Sanilac County, Michigan to

steal marijuana from, and conduct reconnaissance on, P.D. and B.L.’s

3
Case 4:19-cr-20484-SDD-PTM ECF No. 83, PagelD.276 Filed 08/12/20 Page 4 of 11

residence.

Cc. On or about November 19, 2017, after having failed to obtain the
marijuana by means of theft, PAUL M. DRINK WINE, JUSTIN D. COOPER,
JOHN C. WILLIAMS and other members of the conspiracy decided to obtain
the marijuana by armed robbery. On that day, PAUL M. DRINK WINE,
JUSTIN D. COOPER, JOHN C. WILLIAMS and other members of the
conspiracy armed themselves, covered their faces, and attempted to forcibly
enter P.D. and B.L.’s residence where they intended to steal the marijuana at
gunpoint. During the armed robbery, a gunfight ensued as P.D. and B.L.
sought to defend themselves and their drugs. As a result of the gunfight, two
conspirators were shot and killed.

All in violation of Title 21, United States Code, Sections 841(a)(1) and 846.

COUNT TWO
CONSPIRACY TO INTERFERE WITH COMMERCE BY ROBBERY
18 U.S.C. § 1951

D-1 PAUL M. DRINK WINE
D-2. JUSTIN D. COOPER
D-3 JOHN C. WILLIAMS
9. Paragraphs 1 and 2 of this Indictment are hereby re-alleged and

incorporated by reference.
Case 4:19-cr-20484-SDD-PTM ECF No. 83, PagelD.277 Filed 08/12/20 Page 5 of 11

10. Beginning on or about November 18, 2017 and continuing until on or
about November 19, 2017, in the Eastern District of Michigan, PAUL M.
DRINK WINE, JUSTIN D. COOPER, JOHN C. WILLIAMS, and others known and
unknown to the Grand Jury, knowingly and unlawfully combined, conspired,
confederated, and agreed to unlawfully obstruct, delay, and affect commerce, and
the movement of articles and commodities in such commerce, by robbery, in that
PAUL M. DRINK WINE, JUSTIN D. COOPER, JOHN C. WILLIAMS, and others
known and unknown to the Grand Jury, conspired to rob P.D. and B.L. of marijuana
by means of actual and threatened force, violence, and fear of injury.

11. In furtherance of the conspiracy, and to effect the objects thereof,
PAUL M. DRINK WINE, JUSTIN D. COOPER, JOHN C. WILLIAMS and other
members of the conspiracy committed the following overt acts, among others, in the
Eastern District of Michigan:

a. On or about November 18, 2017, and continuing until on or about

November 19, 2017, PAUL M. DRINK WINE, JUSTIN D. COOPER, JOHN

C. WILLIAMS and other members of the conspiracy gathered at

DRINK WINE’S residence located at 1011 Campbell Street, Flint, Michigan

to discuss and plan robbing P.D. and B.L. of their marijuana.
Case 4:19-cr-20484-SDD-PTM ECF No. 83, PagelD.278 Filed 08/12/20 Page 6 of 11

b. On or about November 19, 2017, PAUL M. DRINK WINE,
JUSTIN D. COOPER, JOHN C. WILLIAMS and other members of the
conspiracy armed themselves with firearms and a pellet gun to use during the
robbery of P.D. and B.L.

Cc. On or about November 19, 2017, members of the conspiracy
travelled to the One Stop Gas Station located at 3910 Fenton Road, Flint,
Michigan to obtain gasoline to facilitate their travel to P.D. and B.L.’s
residence in Sanilac County, Michigan.

d. On or about November 19, 2017, PAUL M. DRINK WINE,
JUSTIN D. COOPER, JOHN C. WILLIAMS and other members of the
conspiracy traveled to the Marathon Gas Station located at 1780 S. Dort
Highway, Flint, Michigan to obtain gasoline to facilitate their travel to P.D.
and B.L.’s residence in Sanilac County, Michigan, and to purchase items to
be used in the robbery.

e. On or about November 19, 2017, while at the Marathon Gas
Station, DRINK WINE purchased a package of black t-shirts, the sleeves of
which various members of the conspiracy used to cover their faces during

the robbery of P.D. and B.L.
Case 4:19-cr-20484-SDD-PTM ECF No. 83, PagelD.279 Filed 08/12/20 Page 7 of 11

f. On or about November 19, 2017, while at the Marathon Gas
Station, COOPER purchased a black stocking cap to wear during the robbery,
along with two boxes of lawn and leaf bags that were to be used by
members of the conspiracy to carry away the marijuana they intended to steal
from P.D. and B.L.

g. On or about November 19, 2017, PAUL M. DRINK WINE,
JUSTIN D. COOPER, JOHN C. WILLIAMS and other members of the
conspiracy travelled in three vehicles from Flint, Michigan to Sanilac County,
Michigan.

h. On or about November 19, 2017, PAUL M. DRINK WINE,
JUSTIN D. COOPER, JOHN C. WILLIAMS and other members of the
conspiracy arrived in Sanilac County, Michigan and parked their vehicles
near P.D. and B.L.’s residence.

1. On or about November 19, 2017, PAUL M. DRINK WINE,
JUSTIN D. COOPER, JOHN C. WILLIAMS and other members of the
conspiracy covered their faces, put on gloves, and brandished firearms and a
pellet gun as they approached P.D. and B.L.’s front door.

j- On or about November 19, 2017, PAUL M. DRINK WINE,

JUSTIN D. COOPER, JOHN C. WILLIAMS and other members of the

7
Case 4:19-cr-20484-SDD-PTM ECF No. 83, PagelD.280 Filed 08/12/20 Page 8 of 11

conspiracy forcibly entered P.D. and B.L.’s residence while some members
of the conspiracy discharged their firearms, shooting P.D., all as part of the
planned robbery.

All in violation of Title 18, United States Code, Section 1951.

COUNT THREE
ATTEMPTED INTERFERENCE WITH COMMERCE BY ROBBERY
18 U.S.C. §§ 1951 AND 2
D-1 PAUL M. DRINKWINE
D-2 JUSTIN D. COOPER
D-3 JOHN C. WILLIAMS

12. Paragraphs 1 and 2 of this Indictment are hereby re-alleged and
incorporated by reference.

13. On or about November 19, 2017, in the Eastern District of Michigan,
PAUL M. DRINK WINE, JUSTIN D. COOPER, JOHN C. WILLIAMS, and others
known and unknown to the Grand Jury, knowingly and unlawfully attempted to
obstruct, delay, and affect commerce, and the movement of articles and commodities
in such commerce, by robbery, in that PAUL M. DRINKWINE, JUSTIN D.
COOPER, JOHN C. WILLIAMS, and others known and unknown to the Grand Jury,
aided and abetted by each other and others, attempted to rob P.D. and B.L. of

marijuana by means of actual and threatened force, violence, and fear of injury.

All in violation of Title 18, United States Code, Sections 1951 and 2.

8
Case 4:19-cr-20484-SDD-PTM ECF No. 83, PagelD.281 Filed 08/12/20 Page 9 of 11

COUNT FOUR
USING, CARRYING, BRANDISHING, AND
DISCHARGING A FIREARM DURING AND IN RELATION TO
A DRUG TRAFFICKING CRIME AND A CRIME OF VIOLENCE

18 U.S.C. §§ 924(c)(1)(A) AND 2

D-1 PAUL M. DRINK WINE

D-2 JUSTIN D. COOPER

D-3 JOHN C. WILLIAMS

On or about November 19, 2017, in the Eastern District of Michigan, PAUL

M. DRINK WINE, JUSTIN D. COOPER, and JOHN C. WILLIAMS knowingly
used, carried, brandished, and discharged firearms during and in relation to a drug
trafficking crime for which they may be prosecuted in a court of the United States,
that is, conspiracy to possess with intent to distribute marijuana as charged in Count
One, and during and in relation to a crime of violence for which they may be
prosecuted in a court of the United States, that is, attempted interference with
commerce by robbery as charged in Count Three, and aided and abetted each other
and others in doing so, all in violation of Title 18, United States Code, Sections
924(c)(1)(A) and 2.

FORFEITURE ALLEGATIONS

The allegations contained in Counts One, Two, Three, and Four of this

Indictment are hereby re-alleged and incorporated by reference for the purpose of

alleging forfeiture. Pursuant to Fed.R.Cr.P. 32.2(a), the government hereby gives

9
Case 4:19-cr-20484-SDD-PTM ECF No. 83, PagelD.282 Filed 08/12/20 Page 10 of 11

notice to the defendants of its intention to seek forfeiture of all proceeds of the

alleged violations, direct or indirect, or property traceable thereto; all property that

facilitated the commission of the violations alleged, property involved in, or property

traceable thereto, the violations alleged in this indictment.

THIS IS A TRUE BILL.
Dated: 8-12-2020

MATTHEW SCHNEIDER
United States Attorney

s/ANTHONY P. VANCE
Assistant United States Attorney
Chief — Branch Offices

600 Church Street

Flint, Michigan 48502-1280
Phone: (810) 766-5177

anthony. vance@usdoj.gov
P61148

s/ANN NEE

Assistant United States Attorney
600 Church Street

Flint, Michigan 48502-1280
Phone: (810) 766-5177
ann.nee@usdoj.gov

P81487

 

10

s/GRAND JURY FOREPERSON

s/JULES M. DEPORRE
Assistant United States Attorney
600 Church Street

Flint, Michigan 48502-1280
Phone: (810) 766-5177
jules.deporre@usdoj.gov
P73999
Case 4:19-cr-20484-SDD-PTM ECF No. 83, PagelD.283 Filed 08/12/20 Page 11 of 11

 

United States District Court

t Cc Criminal Case Cover Sheet | Case Number
Eastern District of Michigan

19-cr-20484

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

   
 

| Companion Case Number:

 

 

 

 

 

 

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)": Judge Assigned: ,
Ll yes No AUSA’s Initials: OV CHEN
Case Title: USAV. Paul M.D | CLERK’S OFFICE
ase Title: v. Paul M. Drinkwine, et a A
AUG 12 2020
County where offense occurred : Genesee LS DISTRIGT COURT
. N MICHIGAN
Check One: X]Felony LJMisdemeanor EASTER
Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
¥_Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: 19-cr-20484 Judge: Stephanie Dawkins Davis

Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

the above captioned case.

August 12, 2020
Date

   

1 Companion cases are matters in which it appears that (1) substanti ar evidence will be offered at trial, or (2) the same

or related parties are present, and the cases arise out of the same transac fl or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16
